          Case 3:20-cv-00806-EMC Document 49-3 Filed 08/28/20 Page 1 of 1



1
2
3
4
5
6
7
8                   IN THE UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF CALIFORNIA
9
10                                            ) Case No.: 3:20-cv-00806-EMC
     MISHARI ALEISA and NICOLE                )
11   BELLUOMINI, individually and on ) [PROPOSED] ORDER DENYING
12   behalf of all others similarly situated, ) DEFENDANT’S MOTION TO STAY
                                                PENDING SUPREME COURT’S
                                              ) DECISION IN FACEBOOK, INC. v.
13                   Plaintiffs,              ) DUGUID AND/OR THE FCC’S
     v.                                         DEFINITION OF ATDS
14                                            )
                                              )
15   SQUARE, INC., a Delaware                 )
16   corporation,                             )
                                              )
17                   Defendant.               )
18
19       THIS COURT, having considered Defendant’s Motion to Stay Pending the
20   Supreme Court’s Decision in Facebook, Inc. v. Duguid and/or the FCC’s
21   Definition of ATDS, Plaintiffs’ opposition to Defendant’s Motion, any reply
22   thereto and the Parties’ oral arguments, this Court hereby orders that Defendant’s
23   Motion to Stay is denied.
24       IT IS SO ORDERED.
25
26   Dated: ___________________                    By: ___________________
27                                                       EDWARD M. CHEN
28                                                       United States District Judge

                                        PROPOSED ORDER
